Citation Nr: 0832322	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which apparently reopened a claim for 
service connection for a low back strain and denied it on the 
merits. 

The issue of service connection for a low back disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back condition was denied by a September 2001 
rating decision.  He did not appeal.

2.  Evidence submitted since the September 2001 decision is 
new and relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied 
entitlement to service connection for a low back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Evidence received since the September 2001 rating 
decision that denied entitlement to service connection for a 
low back condition is new and material, and the claim is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  To the extent 
that this claim is reopened, the duty to notify and assist 
has been met to the extent necessary.   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

The veteran is service connected for a status post fracture 
of the left great toe.  In August 2000, he submitted a claim 
for service connection for a low back disorder.  He stated 
that his low back had been damaged due to the redistribution 
of his weight when he walked, as both of his feet had been 
squashed.  Records from Thomas Hospital dated in August 2000 
showed that the veteran underwent surgery for a re-rupture of 
a herniated nucleus pulposus, L5-S1 on the right.  He gave a 
prior history of low back surgery in 1991.

The veteran's claim of entitlement to service connection for 
a low back condition was denied by a September 2001 rating 
decision on the grounds that there was no medical evidence of 
a low back condition during service, or medical evidence that 
such condition was caused by service.  Although the veteran's 
low back disorder claim was denied on the basis of direct 
service connection, alternate theories of entitlement, such 
as entitlement to service connection on a secondary basis, 
are encompassed within a single claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  The veteran was notified of the September 
2001 decision and of his appellate rights by a letter dated 
September 25, 2001.  He did not appeal.  Therefore, the 
September 2001 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran 
filed a claim to reopen in February 2003. 

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Since September 2001, VA treatment records, a VA examination 
report, and private treatment records from Ralph Ewing, M.D., 
Patricia Boltz, M.D., Robert G. Eubanks, M.D., Carl G. 
Albertson, M.D., and Terry A. Kurtts, M.D. have been 
associated with the claims file.  Significantly, a May 2004 
letter from Dr. Kurtts suggests that the veteran's chronic 
back pain resulted from his foot injuries.  

The veteran's claim was previously denied because there was 
no evidence of a low back condition during service and no 
medical evidence that such condition was caused by service.  
The evidence submitted since September 2001 suggests that the 
veteran's low back pain is related to his service-connected 
left great toe disorder.  See 38 C.F.R. § 3.310.  This 
evidence is new in that it had not previously been submitted.  
It is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the appellant's 
claim, namely medical evidence of a nexus between the 
veteran's service-connected left great toe disorder and his 
low back.  The additional evidence being both new and 
material, the veteran's claim for service connection for a 
low back condition is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In the September 2008 Appellant's Brief, the veteran's 
representative stated that the veteran had been found to be 
100% disabled by the Social Security Administration (SSA).  
He requested that the case be remanded in order to obtain 
these records.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  The case, therefore, must 
be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2007).

Additionally, while there are medical opinions of record 
concerning whether the veteran's service-connected left great 
toe disorder caused his low back disorder, an opinion as to 
aggravation has not been obtained.  Accordingly, on remand 
the veteran should be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The veteran's 
claims folder should be available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's left great toe 
disorder either (a) caused, or (b) 
aggravated his low back disorder.

A comprehensive report, including complete 
rationales for all conclusions reached, 
must be provided.

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
is not granted, issue supplemental 
statement of the case and give the veteran 
and his representative an appropriate 
amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


